DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 and 30-31 are rejected under 35 U.S.C. 103 as being unpatentable over He et al (US 2014/0116338) in view of Mann (The Crystal Structure of Stoichiometric Yttrium Oxyfluoride, YOF).
With respect to claims 7 and 30-31, He discloses a method for coating a plasma resistant coating onto a chamber component that is used in a plasma processing chamber, wherein the chamber component is a showerhead, rings (i.e. liner, liner kit, and/or shield), a wall, a base, a substrate support assembly, and/or a selectivity modulation device (i.e. chuck) (abstract; para 0006; claim 1), wherein the chamber component consists of Al2O3, SiC, Y2O3, or other plasma resistant ceramics (para 0050; claim 11). Fig. 8 depicts the method comprises providing a metal oxide source material [820] of a solid form of Y2O3 (with subscript value ‘3’ being 1.5 times subscript value ‘2’) for sputter deposition (para 0057), and a plasma enhanced part comprising a gas injector [835] to 2O3 and YF3 (i.e. yttrium oxyfluoride compound) (para 0050 and 0057). He further discloses a porosity of the plasma resistant coating is less than 1% or practically no porosity (i.e. ~0% porosity) using this method (para 0020 and 0054), and a thickness of a single layer of the plasma resistant coating being 10 microns (para 0028).
However He is limited in that while the plasma resistant coating comprises the yttrium oxyfluoride compound, a particular stoichiometric formula of the yttrium oxyfluoride compound is not specifically suggested.
Mann teaches an yttrium oxyfluoride compound has a stoichiometric formula of YOF (i.e. Y1O1F1) when formed from a mixture of Y2O3 and YF3 as YOF is a predominantly ionic structure (abstract; Structure determination).
It would have been obvious to one of ordinary skill in the art that the yttrium oxyfluoride compound of He has the stoichiometric formula YOF of Mann since He fails to specify a particular stoichiometric formula, and one of ordinary skill would have had a reasonable expectation for success in making the modification since Mann teaches a combination (i.e. mixing) of both Y2O3 and YF3 (similar to He teaching at 0050 a combination of Y2O3 and YF3) predictably yields the stoichiometric formula of YOF.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over He et al (US 2014/0116338) and Mann (The Crystal Structure of Stoichiometric Yttrium Oxyfluoride, YOF) as applied to claim 7 above, and further in view of Foller et al (US Patent No. 5,135,775).
With respect to claim 10, the combination of references He and Mann is cited as discussed for claim 7. However modified He is limited in that heating the chamber component prior to the sputter deposition is not suggested.
Foller teaches a method for plasma-chemical cleaning prior to coating a layer with PVD (i.e. sputtering) to ensure surfaces of a substrate that are to be coated are free of contamination in order to ensure that the layer is as close to the surfaces as possible (abstract; col. 1, lines 7-19), wherein the method of plasma-cleaning comprises preheating the surfaces of the substrate from room temperature (~20-25oC) to a coating temperature (col. 6, lines 11-16; claim 9-10).
It would have been obvious to one of ordinary skill in the art to use temperatures for the plasma-cleaning of Foller prior to sputter deposition of the chamber component of the combination of references to gain the advantage of ensuring surfaces of the chamber component are free from contamination.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over He et al (US 2014/0116338) and Mann (The Crystal Structure of Stoichiometric Yttrium Oxyfluoride, YOF) as applied to claim 7 above, and further in view of Mitamura et al (JP No. 08134637).
With respect to claim 11, the combination of references He and Mann is cited as discussed for claim 7. However modified He is limited in that while the sputter deposition is at a low pressure in a chamber (para 0017), a particular pressure is not suggested.
Mitamura teaches a method of sputter deposition of a metal oxyfluoride coating by sputtering a a metal oxide source with an empirical formula of MxOy_source-Fz_source, 
It would have been obvious to one of ordinary skill in the art to use the pressure of ~15 mTorr for sputter deposition as taught by Mitamura for the low pressure of the sputter deposition in the chamber of modified He, since modified He fails to specify a particular low pressure, and one of ordinary skill would have had a reasonable expectation for success in making the modification since Mitamura has shown predictable results of sputter depositing similar materials of He (e.g. yttrium oxyfluoride coating) at a pressure of ~15 mTorr.

Response to Arguments
Applicant’s Remarks on p. 7-13 filed 1/7/2021 are addressed below.

112 Rejections
Claim 7 has been amended to require negative limitation of ‘the chamber component does not comprise SiO2’ as supported by Applicant’s Response on p. 7-8; this 1st paragraph rejection is withdrawn.

103 Rejections
Applicant’s arguments on p. 9-13 with respect to claim 7 have been considered but are moot because the new ground of rejection does not rely on any reference 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A BAND whose telephone number is (571)272-9815.  The examiner can normally be reached on Mon-Fri, 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL A BAND/Primary Examiner, Art Unit 1794